UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1737



MICHAEL A. COOK, Executor for the Estate of
Roy L. Cook,

                                                          Petitioner,

          versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(Nos. 95-1223-BLA, 91-1212-BLA)

Submitted:   December 17, 1996            Decided:   January 14, 1997


Before WILKINS and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Michael A. Cook, Petitioner Pro Se. Patricia May Nece, Eileen Mary
McCarthy, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner seeks review of the Benefits Review Board's deci-

sion and order affirming the administrative law judge's denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 1996). Our review of the record discloses that the Board's

decision is based upon substantial evidence and is without revers-
ible error. Accordingly, we affirm on the reasoning of the Board.

Cook v. Director, OWCP, Nos. 95-1223-BLA; 91-1212-BLA (BRB Apr. 5,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process. Leave to
proceed on appeal in forma pauperis is granted.




                                                         AFFIRMED




                                2